         Case 1:21-cr-00447-CJN Document 35-5 Filed 07/30/21 Page 1 of 1



RE: Support Letters on Behalf of Joshua C Doolin.
US District JUdge Carl J. Nichols
Case No. 21-cr-0047-CJN-03
US District Court for the District of Columbia

Dear Honorable Judge Nichols,

My name is Jan Doolin, Joshua C Doolin's mother. My family has been upstanding members of
the Lakeland community for three generations. I wanted to offer a letter of recommendation
and appeal on behalf of my son. Please consider the following case for leniency.
Joshua is a good husband, son, brother and uncle. He has a deep commitment to his family and
values being close to them both emotionally and geographically. He has been married to his
sweet wife for less than 5 months, and is the primary breadwinner for his household. Providing
financial stability for his family is very important to him.
Joshua has 4 sisters and 2 brothers, with all but one residing in Lakeland. One brother is in the
army, training as an Army ranger in Washington state. Joshua has 10 Nieces and nephews that
adore him. He is the favorite uncle and is at every game, birthday party and other milestones.
Joshua is very active in his church and community and is a man of faith and good standing. He
loves people and is very giving, kind, honest and thoughtful. Many people have reached out to
me with praise of his work ethic and outstanding character. He is the one that you find on the
side of the road in the rain, helping someone who is broken down.
I took care of my little 95 year old momma for the last year of her life. Joshua was there too,
helping me. He would lift my momma and carry her where she needed to go. He helped to make
it possible for her to pass away peacefully in her childhood home with her family by her side.
Joshua was arrested on my birthday. Late that afternoon, when he got out on bail, the first thing
that he said was, "I'm sorry momma. Happy birthday, sweet little momma. I didn't forget your
birthday. I love you."

Joshua had just been hired on with our local fire department, and as a fireman he had already
broken many records and was at the top of his class.
Thank you for taking all of this into consideration.

Sincerely,

Jan Doolin
